UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4369


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN HUSSEY GARNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00308-TDS-1)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Thomas N. Cochran, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.     Ripley Rand, Acting United States
Attorney, Robert M. Hamilton, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robin Hussey Garner pled guilty, pursuant to a written

plea agreement, to three counts of bank fraud and one count of

making false entries,           18 U.S.C. §§ 1005, 1344(2) (2006).                     She

was sentenced to forty-three months of imprisonment and ordered

to pay restitution in the amount of $267,344.                            Garner timely

appealed.

            Garner’s only claim on appeal is that the district

court committed procedural error at sentencing by failing to

address her arguments, both before and during the sentencing

hearing, for a below-guidelines sentence based on her health

issues.    We affirm.

            We review Garner’s sentence for reasonableness under a

deferential        abuse-of-discretion            standard.        Gall     v.     United

States, 552 U.S. 38, 41 (2007).                     A sentence is procedurally

reasonable     if,    among     other       things,     the      court    sufficiently

explains its reasons for imposing it.                       Id. at 49-51.             While

every     sentence    requires       an     adequate     explanation,          when     the

district court imposes a sentence within the Guidelines range,

“the    explanation     need   not     be    elaborate      or   lengthy.”         United

States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010).

            Our review of the record leads us to conclude that the

district    court     provided    an      adequate     explanation        of     Garner’s

sentence     and    therefore    did        not    commit     procedural       error    by

                                             2
imposing     its   chosen       sentence.          The   court    considered      the

particularized facts of Garner’s case and determined that the

significant      amount    of       money   involved,    Garner’s    abuse     of    a

position of trust, and the duration of the fraudulent activity

warranted the sentence imposed.                  Furthermore, the court adopted

the presentence report which considered Garner’s physical and

mental condition, and specifically stated that it had taken into

account    all     the    18    U.S.C.       §    3553(a)   (2006)      factors      in

determining a sentence.               Because Garner’s sentence was within

the advisory Guidelines range, the district court’s explanation

was more than sufficient.            See Hernandez, 603 F.3d at 271.

           Accordingly, we affirm Garner’s sentence.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the    materials    before   the    court      and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3